OPINION AND ORDER DENYING REVIEW
A Petition for Review was filed by Appellant Dee Ann Reddog, pro se, on October 10, 2008. The Petition seeks review of a custody Order entered on September 30, 2008, granting custody of K.R.S. to Ida Crow Feather following a hearing conducted in accordance with Title X, Sections 304 and 304(a), of the Fort Peck Tribes Comprehensive Code of Justice, (“CCOJ”). No response to the Petition for Review was filed.
The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. Title II CCOJ Section 202. We find that the Order entered herein is detailed, comprehensive and supported by substantial evidence.
Based upon the foregoing findings and good cause appearing,
IT IS HEREBY ORDERED THAT:
The Petition for Review is denied. The Court’s judgment and order is affirmed.